DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Amendment filed February 22, 2022 has been entered.
Response to Amendment, Arguments/Remarks, and Request for Reconsideration
Applicant’s amendments to Claims 1, 10, 18, and 21 have been entered. Claims 1-21 remain pending in the application and are provided to be examined upon their merits.
Applicant’s amendments to Claims 1, 10, 18, and 21 have rendered moot each and every rejection under 35 U.S.C. § 112(a) previously set forth in the Non-Final Official Correspondence mailed November 24, 2021.
Applicant’s amendments to the Claims have overcome each and every rejection under 35 U.S.C. § 101 previously set forth in the Non-Final Office Action mailed November 24, 2021.
Allowable Subject Matter
Claims 1-21 are allowed.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  Under the 2019 Revised Patent Subject Matter Eligibility Guidance as has been currently administered through the USPTO, the Claims qualify as eligible subject matter that is not herein rejected by the USPTO under 35 U.S.C. 101 under the  USPTO’s 2019 Revised Patent Subject Matter Eligibility Guidance applicable during examination before the USPTO. Regarding the independent Claims, the differences between the claimed invention and the cited prior art are such that the claimed invention as a whole would not have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains as evidenced by the prosecution record. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
    
        
            
                                
            
        
    


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPGPub No. US 20060106708 A1 by Abushaban; Bassel M. et al. discloses System and method for processing matched trades.
USPGPub No. US 20150262137 A1 by Armstrong; Brian D. discloses OFF-BLOCK CHAIN TRANSACTIONS IN COMBINATION WITH ON-BLOCK CHAIN TRANSACTIONS.
USPGPub No. US 20160260169 A1 by Arnold; Matthew Timothy et al. discloses SYSTEMS AND METHODS FOR UPDATING A DISTRIBUTED LEDGER BASED ON PARTIAL VALIDATIONS OF TRANSACTIONS.
USPGPub No. US 20140297504 A1 by BERGENUDD; Johan et al. discloses METHOD AND SYSTEM FOR PROCESSING ELECTRONIC DATA TRANSACTION MESSAGES.
USPAT No. US 6237096 B1 to Bisbee; Stephen F. et al. discloses System and method for electronic transmission storage and retrieval of authenticated documents.
USPAT No. US 5748738 A to Bisbee; Stephen F. et al. discloses System and method for electronic transmission, storage and retrieval of authenticated documents.
USPGPub No. US 20120078772 A1 by Booth; Andrew M. discloses APPARATUSES, METHODS AND SYSTEMS FOR A DYNAMIC TRANSACTION MANAGEMENT AND CLEARING ENGINE.
USPAT No. US 7444300 B1 to Broms; Todd J et al. discloses Method and system for improved fund investment and trading processes.
USPGPub No. US 20140188675 A1 by Brown; Matthew J. et al. discloses Expense Calculation and Business Reporting Apparatuses, Methods, and Systems.
USPGPub No. US 20070294183 A1 by Camenisch; Jan L. et al. discloses METHOD FOR AUTOMATICALLY VALIDATING A TRANSACTION, ELECTRONIC PAYMENT SYSTEM AND COMPUTER PROGRAM.
USPGPub No. US 20020133383 A1 by Chao, David et al. discloses Method and system for managing distributor information.
USPGPub No. US 20120066688 A1 by Chiang; Men-Chow et al. discloses PROCESSOR THREAD LOAD BALANCING MANAGER.
USPGPub No. US 20020032642 A1 by Chichilnisky, Graciela discloses Internet based secure virtual exchange and distributed relational database for cross border trading of securities.
USPGPub No. US 20140315536 A1 by Chow; Brennen et al. discloses SYSTEM FOR REGULATING WIRELESS DEVICE OPERATIONS IN WIRELESS NETWORKS.
USPAT No. US 5671358 A to Debe; A. Joseph et al. discloses System for voting stock component interests.
USPAT No. US 5758097 A to Debe; A. Joseph et al. discloses System for voting stock component interests.
USPGPub No. US 20150106250 A1 by DEEL-SMITH; Stuart discloses COMPUTING SYSTEMS AND COMPUTER-IMPLEMENTED METHODS FOR USE WITH INTEREST RATE SWAP FUTURE INSTRUMENTS.
USPGPub No. US 20070250426 A1 by Demirjian; Teddy A. discloses Transaction and account management system.
USPGPub No. US 20100005022 A1 by DePetris; Gregory Wayne et al. discloses Hierarchical trading accounts for clearing and non-clearing members.
USPAT No. US 5677955 A to Doggett; John et al. discloses Electronic funds transfer instruments.
USPGPub No. US 20090043637 A1 by Eder; Jeff Scott discloses Extended value and risk management system.
USPGPub No. US 20060059066 A1 by Glinberg; Dmitriy et al. discloses System and method for asymmetric offsets in a risk management system.
USPGPub No. US 20030158798 A1 by Green, Philip M. discloses Rules-based accounting system for securities transactions.
USPGPub No. US 20120185373 A1 by Grody; Allan D. discloses REGISTRY OF U3 IDENTIFIERS.
USPGPub No. US 20110071958 A1 by Grody; Allan D. et al. discloses Central counterparty for data management.
USPAT No. US 6029146 A to Hawkins; John G. et al. discloses Method and apparatus for trading securities electronically.
USPAT No. US 6247000 B1 to Hawkins; John G. et al. discloses Method and system for confirmation and settlement for financial transactions matching.
USPGPub No. US 20070282734 A1 by Huntley; Russell Guy et al. discloses Method and system for the integration of fixed income financial instruments.
USPGPub No. US 20160292786 A1 by Khizhnyak; Pavel et al. discloses Online Broker Evaluation Strategy.
USPGPub No. US 20020174066 A1 by Kleckner, James E. et al. discloses Method and apparatus for automating the process of settling financial transactions.
USPGPub No. US 20020156726 A1 by Kleckner, James E. et al. discloses Using digital signatures to streamline the process of amending financial transactions.
USPGPub No. US 20140172663 A1 by KRONWALL; Mattias et al. discloses COMPUTER-IMPLEMENTED SYSTEM AND METHOD FOR CLEARING A DERIVATIVE TRADE INVOLVING MULTIPLE TRADING EXCHANGES.
USPAT No. US 5839119 A to Krsul; Ivan V. et al. discloses Method of electronic payments that prevents double-spending.
USPAT No. US 6321212 B1 to Lange; Jeffrey discloses Financial products having a demand-based, adjustable return, and trading exchange therefor.
USPGPub No. US 20050010613 A1 by Lejdstrom, Bengt et al. discloses Automated method and a system for clearing and settling trades in a CSD-system.
USPGPub No. US 20070250437 A1 by Lejdstrom; Bengt et al. discloses Securities settlement system.
USPGPub No. US 20140229351 A1 by Lutnick; Howard W. et al. discloses METHOD AND APPARATUS FOR LISTING AND TRADING A FUTURES CONTRACT WITH VARIABLE DELIVERY AND/OR EXPIRY DATES.
USPGPub No. US 20150278820 A1 by Meadows; Mark Stephen discloses SYSTEMS AND METHODS FOR EXECUTING CRYPTOGRAPHICALLY SECURE TRANSACTIONS USING VOICE AND NATURAL LANGUAGE PROCESSING.
USPGPub No. US 20150244690 A1 by Mossbarger; Timothy discloses GENERALIZED ENTITY NETWORK TRANSLATION (GENT).
USPGPub No. US 20030130958 A1 by Narayanan, Shankar et al. discloses Electronic transactions and payments system.
USPGPub No. US 20060224494 A1 by Pinkava; Pavel discloses Trading and settling enhancements to the standard electronic futures exchange market model that allow bespoke notional sizes and better global service of end users and make available a new class of negotiable security including equivalents to products normally issued by special purpose vehicles.
USPAT No. US 5774553 A to Rosen; Sholom S. discloses Foreign exchange transaction system.
USPGPub No. US 20170228705 A1 by SANDOR; Richard L. et al. discloses SECURE ELECTRONIC STORAGE DEVICES FOR PHYSICAL DELIVERY OF DIGITAL CURRENCIES WHEN TRADING.
USPGPub No. US 20160042468 A1 by Shaaban; Ahmed Farouk et al. discloses Modified cash ledger basis for an accounting system and process.
USPAT No. US 5978779 A to Stein; Derek N. et al. discloses Distributed architecture utility.
USPGPub No. US 20130226827 A1 by Stevens; Richard John discloses Enhanced Clearing House Collateral Management System with Capabilities to Transfer Excess Collateral to Other Users.
USPGPub No. US 20150127515 A1 by Studnitzer; Ari et al. discloses Transactionally Deterministic High Speed Financial Exchange Having Improved, Efficiency, Communication, Customization, Performance, Access, Trading Opportunities, Credit Controls, and Fault Tolerance.
USPGPub No. US 20090177591 A1 by Thorpe; Christopher et al. discloses ZERO-KNOWLEDGE PROOFS IN LARGE TRADES.
USPGPub No. US 20140258071 A1 by Tilly; Edward T. et al. discloses METHOD AND SYSTEM FOR CREATING AND TRADING SELLER-PAID MARGIN DERIVATIVE INVESTMENT INSTRUMENTS.
USPGPub No. US 20020128929 A1 by Urabe, Akio discloses Electronic commerce system and electronic commerce method.
USPGPub No. US 20150269675 A1 by Walker; Paul discloses TRADE-TIME CREDIT CHECK SYSTEM AND METHODS.
USPGPub No. US 20150332395 A1 by Walker; Paul et al. discloses Cryptographic Currency For Securities Settlement.
USPAT No. US 10068228 B1 to Winklevoss; Cameron Howard et al. discloses Systems and methods for storing digital math-based assets using a secure portal.
USPAT No. US 10269009 B1 to Winklevoss; Cameron Howard et al. discloses Systems, methods, and program products for a digital math-based asset exchange.
USPAT No. US 9892460 B1 to Winklevoss; Cameron Howard et al. discloses Systems, methods, and program products for operating exchange traded products holding digital math-based assets.
USPGPub No. US 20150206106 A1 by YAGO; YARON EDAN discloses METHOD FOR CREATING, ISSUING AND REDEEMING PAYMENT ASSURED CONTRACTS BASED ON MATHEMEMATICALLY AND OBJECTIVELY VERIFIABLE CRITERIA.
USPGPub No. US 20150287026 A1 by Yang; Danny et al. discloses DATA ANALYTIC AND SECURITY MECHANISM FOR IMPLEMENTING A HOT WALLET SERVICE.      
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SLADE E. SMITH whose telephone number is 571- 272-8645.  The examiner can normally be reached Monday through Wednesday from 10:30 AM to 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sincerely,

/SLADE E SMITH/Examiner, Art Unit 3696                                                                                                                                                                                                        05/31/2022